Citation Nr: 0204128	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  95-18 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the veteran's claim of entitlement to a total 
disability rating due to individual unemployability (TDIU) 
was rendered moot by the assignment of a 100 percent 
schedular rating effective April 16, 1992.  

(The issue of whether the Board committed clear and 
unmistakable error (CUE) in an August 8, 1991 Board decision 
in not granting a rating in excess of 10 percent for 
residuals of a skull fracture, including organic brain 
syndrome (OBS) is addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
 

INTRODUCTION

The veteran had active service from November 1960 to 
September 1964. 

This matter comes before the Board of Veteran's Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  
During the appeal the veteran was awarded a 100 percent 
schedular disability rating for his service-residuals of a 
skull fracture, including OBS.  

The veteran was notified by letter of July 1, 1999, of a June 
1999 rating which, in part, denied a claim of CUE in a July 
1972 rating action.  In the June 1999 rating action, it was 
noted that the July 1972 rating action had deferred 
adjudication of a claim of service connection for 
nervousness, a change in vision and in speech, and depressed 
mood.  The June 1999 rating action further noted that an 
October 1972 rating action granted service connection for 
skull fracture residuals and assigned a noncompensable rating 
and that since the "nervousness, change in vision and 
speech, and depressed mood were claimed as residual symptoms 
of the skull fracture, not as independent disabilities [] the 
action on the issue of service connection of service 
connection for residuals of a skull fracture included 
consideration of the alleged symptoms." 

A notice of disagreement (NOD), dated June 22, 2000, was 
received, addressing the June 1999 rating as to the effect of 
the 1972 rating actions, essentially alleging the claims for 
service connection for nervousness, change in vision and 
speech, and depressed mood had not been adjudicated by the RO 
in the 1972 ratings.  

However, received on September 27, 2000, was a letter to the 
RO from the veteran's attorney dated September 25, 2000, 
addressing "Clear and Unmistakable Error (CUE) in the 
7/13/72 & 10/18/72 Rating Decisions.  WITHDRAWAL OF ISSUE 
LISTED ABOVE."  In the text of that correspondence, the 
attorney stated "[p]lease withdraw the issue referenced 
above and send me written confirmation that this has been 
done."  The Board does not find any written confirmation to 
the attorney that the appeal was withdrawn, inasmuch as it 
appears that the claim file was not then at the RO.  

In a letter dated March 14, 2001, the veteran's attorney 
alleged that on June 22, 2000, he had filed an NOD 
"expressing that the VARO's 1972 decisions only dealt with 
immature personality and did not adjudicate [OBS] and to 
date, I have not received a Statement of the Case.  Please 
issue a Statement of the Case within 30 days or provide me 
with a written explanation for any further delay."  

From the foregoing, it can be seen that the matter addressed 
in the attorney's March 2001 letter is the same as the matter 
addressed in the June 1999 rating action from which an appeal 
was initiated by the June 22, 2000, NOD but was then 
withdrawn in September 2000.  

Generally, when a claim has been placed in appellate status 
by the filing of an NOD, the Board must remand the claim to 
the RO for preparation of a statement of the case (SOC) as to 
that claim.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995) and Archbold, 9 Vet. App. 124, 130 (1996); Manlincon 
v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9 
(2001).  Here, however, the June 22, 2000, NOD (which was 
timely since it was received within one year of the July 1, 
1999, RO notification letter) was withdrawn (in September 
2000).  Because the March 2001 letter from the attorney was 
more than one-year after the July 1, 1999, notification 
letter, it can not constitute a timely NOD.  Thus, remand of 
this matter in accordance with the holding in Manlincon is 
not warranted.  If, however, the veteran or his attorney 
should choose to challenge whether the initial appeal from 
the June 1999 rating was actually withdrawn (by the September 
2000 letter from the attorney) or whether the March 14, 2001, 
letter was a new and timely NOD, this matter must be raised 
with the RO in the first instance.  



FINDINGS OF FACT

1.  A rating action in October 1972 initially assigned a 
noncompensable rating for service-connected residuals of a 
skull fracture from May 25, 1972; this rating remained in 
effect until December 31, 1986.  

2.  Received on December 31, 1986, was the veteran's formal 
claim for service connection for OBS; an August 1989 rating 
action granted service connection for OBS as part and parcel 
of service-connected residuals of a skull fracture.  

3.  At a March 1990 RO hearing the veteran testified that he 
had been unemployed since 1980.  

4.  An August 1991 Board decision granted a 10 percent rating 
for residuals of a skull fracture with OBS but denied an 
effective date prior to May 25, 1972, for service connection 
for OBS.  Thereafter, a November 1991 rating action assigned 
December 31, 1986, as the effective date for the 10 percent 
rating;  this was the date of receipt of the application to 
reopen the claim for service connection for OBS.  

5. An August 1991 Board decision granted a 10 percent rating 
for OBS, noting that employment difficulties were not related 
to service-connected OBS. 

6.  A VA psychologist's statement in support of an increased 
rating claim was received in February 1993, and noted that 
the veteran's unemployability was due to heart problems and 
limitations to psychiatric treatment due to medication 
complications.  The veteran's unemployability was thus 
factually ascertained.

7.  The veteran's formal claim for a TDIU rating was received 
in May 1995, contained in a substantive appeal, submitted by 
a private attorney, regarding an increased rating claim. 

8.  A July 1995 RO decision denied a TDIU rating. 

9.  In March 1998, the RO granted a 100 percent schedular 
rating for service-connected skull fracture residuals and 
OBS, effective from April 16, 1992, the date of the increased 
rating claim. 

10.  The evidence of record does not show that the veteran 
intended to file a claim for a TDIU rating prior to April 16, 
1992.  

11.  Prior to April 16, 1992, the veteran did not have a 
combined disability evaluation in excess of 20 percent and 
did not meet the criteria under 38 C.F.R. § 4.16(b) for a 
TDIU rating.  

12.  Prior to April 16, 1992, the veteran's service-connected 
disorders alone were not shown to present an exceptional or 
unusual picture warranting referral for consideration of an 
extraschedular TDIU rating; nor did the medical evidence of 
record establish that the veteran was unemployable due solely 
to service-connected disabilities prior to February 1993.  

13.  Prior to April 16, 1992, the veteran's service-connected 
residuals of a skull fracture with OBS was not shown to 
present an exceptional or unusual picture warranting referral 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  


CONCLUSION OF LAW

The veteran's claim for a TDIU rating was mooted by the grant 
of a 100 percent schedular rating.  38 U.S.C.A. §§ 501, 1155, 
5101 (West 1991); 38 C.F.R. §§ 3.151, 3.155(a), 3.321(b)(1), 
4.16(a), 4.16(b) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Historically, the veteran's initial claim for VA benefits (VA 
Form 21-526) was received on May 25, 1972, in which he 
claimed service connection for residuals of a fracture of the 
right clavicle.  Another VA Form 21-526, was received in June 
1972, in which he claimed service connection for a skull 
fracture with after effects including nervousness, change in 
vision, speech, and depressed moods.  A July 1972 rating 
action granted service connection for the right clavicular 
fracture and assigned a 10 percent rating effective May 25, 
1972, the date of receipt of the original claim, but deferred 
adjudication of the claim for service connection for 
residuals of a skull fracture pending a VA examination.  

After VA examinations in June and July 1972, an October 1972 
rating action granted service connection for residuals of a 
skull fracture and assigned a noncompensable rating effective 
May 25, 1972, but denied service connection for an "immature 
personality with adult adjustment reaction" as a 
constitutional or developmental abnormality.  

After again applying for service connection for a psychiatric 
disorder, an April 1973 rating action confirmed and continued 
the denial, noting a new diagnosis of cyclothymic personality 
with possible mild depression.  Later, a June 1973 rating 
action denied service connection for OBS on the basis that it 
was not shown by the record and denied service connection for 
a psychosis on the basis that it was first shown years after 
military service.  

A September 1978 Board decision denied an appeal from a March 
1976 RO denial of the claim for service connection for a 
psychiatric disorder.  

The veteran appealed a January 1987 RO denial of reopening of 
the claim for service connection for a psychiatric disorder 
but during the appeal an August 1989 rating action granted 
service connection for OBS as part and parcel of the service-
connected residuals of a skull fracture, and continued a 
noncompensable rating for that disorder.  The August 1989 
rating action also continued the denial of service connection 
for schizophrenia on the basis that this was a separate 
psychiatric disorder which arose years after service.  

The veteran perfected an appeal as to the continued 
assignment of a noncompensable rating and an August 1991 
Board decision granted a 10 percent rating for the service-
connected skull fracture residuals with OBS but denied an 
effective date for service connection for OBS prior to May 
25, 1972.  A November 1991 rating action made the increase to 
a 10 percent rating effective from December 31, 1986, date of 
the application to reopen the claim.  

On April 16, 1992, a letter was received from the veteran's 
service representative requesting an increased rating for the 
veteran's service-connected OBS and indicating that "medical 
records, since 1972, indicate his inability to participate in 
a substantial gainful activity and, therefore, [his OBS] 
should be rated higher than 10 percent." 

An April 1993 rating denied service connection for an eye 
disorder, denied a rating in excess of 10 percent for OBS, 
and denied an earlier effective date for a 10 percent rating 
for OBS (noting that the Board had not rendered an 
"opinion" as to whether there was error in the 1978 Board 
decision).  

An April 1995 rating action denied service connection for an 
eye disorder, denied a rating in excess of 10 percent for 
service-connected OBS, and denied an effective date prior to 
December 31, 1986 for that 10 percent rating (again noting 
that the Board had not rendered an "opinion" as to whether 
there was error in the 1978 Board decision).  

A formal claim for a TDIU rating, dated May 2, 1995, was 
received from the veteran's attorney on May 5, 1995.  

After receipt of voluminous records from the Social Security 
Administration (SSA), a June 1995 rating again denied a 
rating in excess of 10 percent for service-connected OBS.  

A July 1995 rating denied, in pertinent part, entitlement to 
a total rating based on individual unemployability.  

A March 1998 rating action granted an increase from a 10 
percent rating to a 100 percent schedular rating for service-
connected skull fracture residuals with OBS, effective April 
16, 1992 (date of receipt of the claim for an increased 
rating), and determined that the issue of entitlement to a 
total rating was moot.  

A May 1998 Board decision denied service connection for an 
eye disorder and denied an effective date prior to December 
31, 1986, for the 10 percent rating for service-connected 
skull fracture residuals with OBS.  In that decision, the 
Board found, in pertinent part, that a TDIU rating had been 
rendered moot by the assignment of a 100 percent schedular 
rating.  That Board decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court) which in 
March 2000, in pertinent part, vacated the Board's finding 
that the TDIU claim was moot, and remanded that matter for 
readjudication.  (Generally see James v. West, No. 98-1407, 
Order (U.S. Vet. App. June 22, 2000); Hendrix v. West, No. 
98-1492, slip op. (U.S. Vet. App. June 6, 2000) (Memorandum 
Decision); and VAOGCPREC 6-99).  

A December 2000 rating granted special monthly compensation 
based on regular need for aid and attendance, effective April 
10, 2000.

Subsequently, on January 17, 2001, the Board issued two 
decisions.  One decision determined that the TDIU claim had 
been rendered moot.  The other Board decision determined that 
there was no CUE in an August 1991 Board decision in denying 
an appeal for a rating "in excess of 10 percent" for skull 
fracture residuals, including OBS (although the appeal 
leading to the August 1991 Board decision was from the 
assignment of a noncompensable rating and a compensable 
rating, of 10 percent, was first granted by the August 1991 
Board decision).  

The veteran appealed both decisions and in May 2001, pursuant 
to an Unopposed Motion for Remand by VA, the Court vacated 
both decisions and remanded them to the Board.  The Unopposed 
Motion for Remand had requested that the Board address the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat 2096 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)) which became effective on November 9, 
2000, and to determine whether the VCAA was applicable and, 
if so, to what extent was it applicable as well as any 
compliance therewith.  

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  It revises 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
eliminates the well-grounded claim requirement, and requires 
VA to provide additional assistance in developing all facts.  
VCAA is applicable to claims pending at the time of its 
enactment, including the case presently before the Board.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001)) and 
(unless otherwise noted herein) made effective as of the date 
of the enactment of the VCAA. 

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The RO has not addressed the matter now before the Board 
since the enactment of the VCAA.  The veteran's attorney 
argues that past caselaw of the Court suggests that to render 
a determination of the applicability or inapplicability of 
the VCAA, when no notice has been given under the new 
38 U.S.C.A. § 5103A of what evidence is need to substantiate 
the claim and which such evidence VA will obtain and which 
the veteran must obtain, would violate due process.  

However, in this case, all pertinent evidence is already on 
file and it has not been alleged, either prior to the May 
1998 and January 2001 Board decisions or since the Court 
Order in May 2001, that there is any outstanding evidence 
which is not already on file.  Specifically, for the TDIU 
claim not to be moot, both factual entitlement and a claim, 
formal or informal, would have to exist prior to the April 
16, 1992, effective date of a 100 percent schedular rating.  
The matter of whether there was either an informal or a 
formal claim predating April 16, 1992, will be addressed 
herein but this matter can not be effected by the submission 
of new evidence.  

With respect to factual entitlement prior to April 16, 1992, 
the veteran's attorney has specifically requested that a 
"retrospective" VA medical opinion be obtained as to 
whether the veteran was unemployable at any time prior to 
receipt of the April 16, 1992, claim.  In addressing this 
matter, consideration must be given to the law and 
regulations governing awards and effective dates of TDIU 
ratings.  

As to this, the regulatory scheme for total ratings based on 
individual unemployability provides for a mix of objective 
and subjective criteria.  Hatlestad v. Derwinski, 3 Vet. 
App. 213, 216 (1992).  The objective criteria are set forth 
at 38 C.F.R. § 3.340(a)(2) and provide for a total rating 
when there is a single disability or a combination of 
disabilities in the Schedule for Rating Disabilities which 
results in a 100 percent schedular evaluation or where the 
requirements of 38 C.F.R. § 4.16(a) are met.  The latter 
regulation provides for a total rating when a veteran who is 
otherwise unable to engage in substantially gainful 
employment has a single disability rated 60 percent or more, 
or at least one disability rated 40 percent or more with 
additional disability sufficient to bring the combined 
evaluation to 70 percent.  

"Requiring a veteran to prove that he is 100 percent 
unemployable is different than requiring the veteran to prove 
that he cannot maintain substantially gainful employment.  
The use of the word 'substantially' suggests an intent to 
impart flexibility into a determination of the veterans 
overall employability, whereas a requirement that the veteran 
prove 100 percent unemployability leaves no flexibility.  
While the term 'substantially gainful occupation' may not set 
a clear numerical standard for determining TDIU, it does 
indicate an amount less than 100 percent."  Roberson v. 
Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

A "claim for unemployability compensation [is] an application 
for 'increased compensation' within the meaning of [38 
U.S.C.A.] § 3010(b)(2) [revised as 38 U.S.C.A. § 5110(b)(2)].  
See also 38 C.F.R. § 3.400(o)(2)."  Wood v. Derwinski, 1 Vet. 
App. 367, 369 (1991) (1991).  Thus, the rules governing 
effective dates of increased ratings are applicable to claims 
for a total rating based on individual unemployability due to 
service-connected disabilities.  

38 U.S.C.A. § 5110(b)(2) "provides an exception to the 
general rule in section 5110(a) - which, '[u]nless 
specifically provided otherwise in this chapter,' precludes 
the award of an effective date prior to the date of 
application - insofar as section 5110(b)(2) allows a claimant 
to be awarded an effective date up to one year prior to the 
filing of his or her application for an increase if an 
increased to the next disability level is ascertainable and 
if a claim is received within one year thereafter."  Hazan 
v. Gober, 10 Vet. App. 511, 520 (1997).  

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later, under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper, Id., the provisions of 38 U.S.C.A. 
§ 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim; they 
are not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable (as in Harper when 
the claim was filed first and increase was ascertained 
during subsequent VA hospitalization) (or by a VA 
examination after the claim is filed).  

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' within the 
meaning of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) and if ascertainable on a date within one year 
before receipt of the claim for such increase, the effective 
date should be the date of ascertainable increase.  Hazan, 
Id.  

If 38 U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. 
§ 3.400(o)(2) are not applicable, then the general rule set 
forth in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1) 
applies and the correct effective date is governed by the 
later of the date of increase or the date the claim is 
received.  

In VAOGCPREC 12-98 it was held that "[p]ursuant to 38 U.S.C. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), where a veteran 
files a claim for increased rating alleging an increase in 
disability within one year prior to receipt by VA of the 
claim and a VA examination or other medical evidence 
subsequently substantiates an increase in disability, the 
effective date of the award of increased disability 
compensation is the date as of which it is ascertainable 
based on all of the evidence of record that the increase 
occurred."  

In VAOGCPREC 6-99, it was held that a TDIU rating "may not 
be considered when a schedular 100-percent rating is already 
in effect for another service-connected disability."  It was 
further held that "[n]o additional monetary benefit would be 
available in the hypothetical case of a veteran having one 
service-connected disability rated 100-percent disabling 
under the rating schedule and another, separate [TDIU rating] 
under 38 C.F.R. § 4.16(a).  Further, the availability of 
additional procedural protections applicable under 38 C.F.R. 
§ 3.343(c) in the case of a [TDIU rating] would not provide a 
basis for consideration of a rating under section 4.16(a) 
where a veteran already has a service-connected disability 
rated 100-percent disabling under the rating schedule."  

In the veteran's attorney's "Additional Argument & Evidence 
Submitted in Support of Claim" dated and received in 
February 2002 it was alleged that the veteran submitted a 
formal TDIU claim in May 1995 but, also, that he submitted 
either informal or formal claims prior to April 1992, to 
include having submitted a claim in December 1986.  

Assuming that there were no formal or informal claims prior 
to the April 1992 effective date for a 100 percent schedular 
rating, any "retrospective" medical opinion as to the 
veteran's employability prior to the current effective date 
for a 100 percent schedular rating in April 1992 would not 
establish a date as of which it is ascertainable based on all 
of the evidence of record that the increase occurred within 
one year prior to May 1995 for a TDIU rating.  

Moreover, a determination of whether the veteran was 
incapable of substantially gainful employment is a factual 
determination and not one determined by a single medical 
opinion, as the veteran's attorney seems to imply.  

"[W]here an applicant for Social Security disability benefits 
is unable to perform jobs previously held, the burden is on 
the [SSA)] to establish that other jobs exist which the 
applicant could perform.  42 U.S.C.A. § 1382c(a)(3); see also 
Williams v. Shalala, 997 F.2d 1494, 1497 (D.C.Cir. 1993).  
That duty is place specifically upon the SSA by statute.  42 
U.S.C.A. §°1382c(a)(3)(A)-(B).  There is no statute or 
regulation which requires the Secretary of Veterans Affairs 
to conduct a job market or employability survey to determine 
whether a claimant is unemployable as a result of one or more 
service-connected disabilities, or to use experts to resolve 
the issue of unemployability."  Gary v. Brown, 7 Vet. 
App. 229, 231-232 (1994) (addressing the contention that VA 
breached a duty to assist by not providing the appellant with 
a job market or employability survey and that VA has a duty 
to use such experts to address the issue of 
"unemployability.')  Moreover, there is nothing in the VCAA 
which would now specifically impose such a duty on VA.  

Further addressing the VCAA requirements in 38 U.S.C.A. 
§ 5103A, it is otherwise clear that there is no further 
evidence which would substantiate the veteran's claim in this 
case and there has been no specific allegation or argument to 
the contrary.  Also, in the attorney's February 2002 
submission, it was stated that if there was any evidence of 
record not previously submitted to the RO, the veteran waived 
initial consideration of such evidence and requested that all 
evidence on file be considered by the Board.  

The RO has advised the veteran of the pertinent law and 
regulations as well as the basis for the decision in this 
case.  Also, by reciting the applicable law and regulations 
notice was given of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  Similarly, the 
August 1991 Board decision, although vacated and now without 
legal effect, placed the veteran and his attorney on notice 
of the evidence considered and the law and regulations to be 
applied.  Moreover, in the veteran's attorney's February 2002 
submission, citation was made to 38 U.S.C.A. §§ 5110(a) and 
(b) (West 1991) and 38 C.F.R. §§ 3.321(b)(1), 4.16, 3.400, 
and 3.400(o)(2) (2001) which are the law and regulations 
applied in this case.  Citation was also made to Roberson v. 
Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001) and to Norris 
v. West, 12 Vet. App. 413 (1999).  

Where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and where 
there has been extensive factual development of the case 
which indicates that no additional assistance would aid in 
further developing the claim, the VCAA is inapplicable.  
Wensch v. Principi, 15 Vet. App. 362, 367 - 68 (2001) (citing 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  See also 
VCAA 114 Stat. 2097, § 5103A(a)(2) (West Supp. 2001) (The 
Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."). 

Accordingly, the RO has met its notification and duty to 
assist obligations in the development of this case under the 
VCAA and the applicable regulations.  

Analysis

"[W]hen an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's file or under VA 
control [] evaluation of that rating increase must also 
include an evaluation of a reasonably raised claim for a TDIU 
rating.  In that situation, where those two criteria are 
satisfied, a well-grounded TDIU claim is included in every 
rating-increase claim, and VA would be required to adjudicate 
that well grounded claim."  Norris v. West, 12 Vet. 
App. 413, 421 (1999) (decided June 9, 1999).  

The holding of the Court in Norris, Id., was not in effect at 
the time of any RO rating actions or Board decisions prior to 
April 1992.  Holdings of the Court do not have retroactive 
effect unless specifically determined to have such effect 
but, rather, are binding on pending claims and claims file 
only after the date of the Court decision.  Generally see 
Horne v. West, 11 Vet. App. 9 (1998) and Tobler v. Derwinski, 
2 Vet. App. 8 (1991).  More to the point, even under the 
holding in Norris, Id., prior to the assignment of the 100 
percent schedular rating effective April 16, 1992, the 
veteran had never met the criteria under 38 C.F.R. § 4.16(a).  

The veteran's attorney has also cited numerous evidentiary 
documents and indicated that these are either formal or 
informal claims for a TDIU rating, primarily based on remarks 
or statements contained in the documents concerning the 
veteran's ability to work.  However, all of these documents 
predate the August 1989 rating action which first 
incorporated OBS (which is the indisputable cause of the 
veteran's assignment of a 100 percent schedular rating and 
inability to engage in substantially gainful employment) as 
part of the service connection residuals of a skull fracture.  

While the August 1989 rating action made the effective date 
retroactive to May 25, 1972, because service connection was 
not actually in effect for OBS prior to August 1989, there 
could not be any valid TDIU claim which has as the foundation 
an informal claim consisting of medical records reflecting an 
opinion as to his employability due to OBS.  

Attention is drawn to the SSA records and it is alleged that 
these show that the veteran was unable to engage in 
substantially gainful employment since 1979.  However, these 
records were not received until the formal TDIU claim was 
filed in May 1995.  While there were comments in some medical 
records prior to the April 16, 1992, effective date for a 100 
percent schedular rating that the veteran was in receipt of 
SSA disability benefits, it must again be noted that service 
connection was not actually in effect for OBS until the 
August 1989 rating action and it was clear even in the 
records mentioning receipt of SSA disability benefits that it 
was the veteran's OBS that was the cause of his receiving SSA 
disability benefits.  Thus, these clinical records did not 
constituted either a formal or an informal claim for a TDIU 
rating.  Again, the veteran did not meet the criteria under 
38 C.F.R. § 4.16(a) prior to a 100 percent schedular rating 
being assigned in 1992 and, also, no caselaw of the Court 
holding that VA must obtain SSA records in claims for a TDIU 
rating was in effect in the 1970s or prior to 1992.  See 
Masors v. Derwinski, 2 Vet. App. 181, 186 - 87 (1992) 
(decided February 7, 1992).  This is also true with respect 
to the contention that the testimony at or transcript of the 
March 1990 RO hearing constituted an informal TDIU claim.  

Pending TDIU Claim

In the February 2002 submission from the veteran's attorney, 
it was asserted that there has been a continuous and pending 
appeal for a TDIU rating.  It is alleged after the May 1995 
TDIU claim, a September 1995 letter from the veteran's 
attorney should not have been construed as a substantive 
appeal but accepted as an NOD to an RO denial of a TDIU 
rating, following which an SOC should have been issued but 
because no SOC was ever issued, the claim remains pending.

However, these alleged facts are incorrect.  Rather, after 
filing the May 1995 TDIU claim, a July 1995 RO decision 
denied, in part, the TDIU claim.  After notification in that 
same month, the veteran's attorney filed a document in August 
1995 stating that "[t]he veteran herewith files his Notice 
of Disagreement with the Rating Decision dated July 12, 
1995."  Then, an SSOC was issued later in August 1995 
incorporating the issue of the TDIU claim into a pending 
appeal, and the appeal at to the denial of a TDIU rating was 
perfected by the filing in September 1995 of the letter from 
the veteran's attorney which was accepted in lieu of VA Form 
9 as to that matter.  Indeed, the September 1995 letter 
stated "VA FORM 9/REQUEST FOR BVA REVIEW" and listed the 
TDIU claim as one of the matters on appeal.  

Thus, the claim for a TDIU rating has not remainded pending.  
Rather, an appeal was properly perfected from an RO 
adjudication of that matter and subsequently determined to 
have been mooted by the grant of a 100 percent schedular 
rating.  

Earlier Schedular TDIU Rating

In the present case, the veteran never met the schedular 
rating criteria for the assignment of a TDIU rating under 
38 C.F.R. § 4.16(a) prior to April 16, 1992, since prior to 
that time no service-connected disorder was rated 60 percent 
or more disabling and because his only two service-connected 
disorders were never independently rated more than 10 percent 
disabling and, thus, under 38 C.F.R. § 4.16(a), the veteran 
never had a single service-connected disorder rated 40 
percent disabling with the other service-connected disability 
assigned such a rating as to result in a combined disability 
evaluation, under 38 C.F.R. § 4.25, of 70 percent.  The 
latter is true even if the service-connected clavicular 
fracture residuals and the service-connected skull fracture 
arose from a "common etiology or single accident" within 
the meaning of 38 C.F.R. § 4.16(a)(2) for the purpose of 
attempting to meet the 40 percent and 60 percent disability 
in combination.  


Earlier Extraschedular TDIU Rating

The July 1995 rating action which denied the TDIU claim 
specifically found that "[t]his case is not so unusual so as 
to require being referred to VA Central Office for a 
decision."  

With respect to extraschedular entitlement to a TDIU rating, 
38 C.F.R. § 4.16(b), in pertinent part, provides that:

(b) It is the established policy of [VA] that all 
veterans who are unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards 
should submit to the Director, Compensation and 
Pension Service, for extra-schedular 
consideration all cases of veterans who are 
unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage 
standards set forth in paragraph (a) of this 
section. 

38 C.F.R. § 4.16(b) (2001).  

This provision allows the RO (not the Board) to refer a case 
to the Director, Compensation and Pension Service for an 
extraschedular assignment of a TDIU rating.  Since is it 
undisputed that the veteran's service-connected clavicular 
fracture residuals alone did not cause unemployability but, 
rather, that his unemployability is due to his now service-
connected OBS, the RO had no reason to refer to the case for 
an extraschedular TDIU rating at any time prior to the 
initial grant of service connection for OBS in August 1989.  
Moreover, since the effective date for the 100 percent 
schedular rating is April 16, 1992, the time period during 
which the RO might have been able to refer the case for an 
extraschedular TDIU rating is the time between these two 
dates, i.e., August 1989 and April 16, 1992.  

Attention has been drawn to the veteran's award of SSA 
disability benefits.  However, VA first received the records 
associated with that award when the formal TDIU claim was 
filed in May 1995.  While there was information on file prior 
to the August 1989 award indicating that the veteran was in 
receipt of SSA disability benefits, no formal claim for a 
TDIU rating had been filed which would have prompted the RO 
to obtain those records and to have referred the case for 
extraschedular consideration.  

Included with a packet of documents submitted at the March 
1990 RO hearing was a summary of medical records prepared by 
the attorney that represented the veteran at that time, 
covering the period from 1962 to 1988 and portions of which 
are highlighted.  It was indicated that a 1968 psychiatric 
evaluation had indicated that the veteran had been unable to 
hold down any single job for more than 8 months since service 
discharge.  Those records, from the Northern Pines Guidance 
Clinic of 1968 and 1969, reflect that this notation was 
followed by the observation that this was "not because he 
couldn't hold the job but because he couldn't keep interested 
in them" and that he had had varied jobs since service and 
had recently quit a job in August 1968 for "no real reason 
except, as he put it, possibly for financial reasons."  

Moreover, records from his VA hospitalization admission in 
June 1972 indicated that he had held a job as an electronics 
instructor for two years and that he had very mild organic 
dysfunction in terms of his ability to get along on a job or 
in every day life.  

In the noted medical records summary it was indicated that 
during VA hospitalization in February and March 1973 it was 
reported that the veteran had "marked and chronic impairment 
of function and [he] was judged to be incapable of 
competitive employment [it was] recommended that [his] claim 
for 100% service-connected disability be considered 
justified."  However, despite this conclusion it is 
otherwise clear that the veteran remained employed, operating 
his own TV shop, until at least 1980.  

At an October 1976 RO hearing, the veteran described his post 
service employment problems, which he attributed primarily to 
an inability to withstand pressure.  Similarly, in the 
attorney's medical records summary it was indicated that 
during VA hospitalization in March and April 1978 it was 
noted that he was unable to tolerate stress which prevented 
him from holding down a job.  The discharge summary of that 
hospitalization reflects that he reported having been unable 
to work for the last five years, during which time he had 
received SSA disability benefits for his "nerves."  
However, some of the testing during that hospitalization 
indicated that he was "functioning slightly above the 
average range with an IQ estimate of 114."  From a purely 
intellectual standpoint he had some deficits but not critical 
ones.  

In the attorney's medical records summary, attention was 
drawn to a December 1986 statement from Dr. Hartzell 
indicating that the veteran's difficulty with his memory, 
difficulty communicating, anger, and emotions were such that 
he should be considered unemployable by SSA standards.  As to 
this, the Board notes that there was a comment in the 
discharge summary of VA hospitalization in March 1987 that 
the veteran was "incapacitated with respect to his 
employment ability" due to OBS, but it was not opined that 
he was unemployable.  Also, the impression on VA 
psychological testing thereafter, in May 1987, estimated that 
his premorbid intellectual abilities were in the average 
range, albeit with a pattern of deficits affecting some 
language abilities and psychomotor speed which would cause 
most difficulty on tasks requiring attention and speed, while 
his reasoning, memory, and planning abilities were relatively 
well preserved.  This suggested that his deficits might 
reflect the effects of his anxiety.  The interpretation was 
that his general intellectual abilities, memory functioning, 
and planning abilities appeared relatively well preserved 
relative to his estimated premorbid level.  

The noted attorney's medical records summary also observed 
that during VA hospitalization in July and August 1988 it was 
noted that it "still seems highly unlikely that he is 
employable" but the physician who made that notation also 
stated that he was "puzzled about the basis for the past 
[psychiatric] diagnoses [] particularly of schizophrenia 
despite his MMPI's.  Question of etiology of symptoms and the 
relationship of course between his present state and his 
trauma in 1962 is open to some question."  Since service 
connection was not in effect for OBS prior to the 1989 rating 
action, there was no reason for the RO to construe this, or 
similar clinical notations, as an informal claim for a TDIU 
rating.  

It must again be emphasized that the clinical records 
discussed immediately above were prior to the August 1989 
grant of service connection for OBS.  

During the pertinent period, from August 1989 and April 1992, 
there were only VA outpatient treatment records and no 
evidence of hospitalization for the service-connected 
disabilities.  

The veteran and his wife testified in March 1990 that he had 
not been employed since 1980, when he closed a TV shop he had 
operated (page 20 of that transcript), but during a VA 
psychiatric evaluation in February 1985, following his VA 
hospitalization in January 1985 when it was noted that he had 
had a myocardial infarction in 1978, indicated that he had 
had not closed that TV shop until 1984.  

Attention has been drawn to the veteran's VA hospitalization 
in February 1993 and the February 1993 statement of a VA 
psychologist indicating that as "a result of recent cardiac 
problems, [psychotropic medication] is again not available to 
[the veteran], and many of his heart problems and the 
limitations that puts on his psychiatric treatment, we do not 
feel that he is, or will be, capable of gainful employment."  
However, this is the date of entitlement which was the basis 
for the current assignment of a 100 percent schedular rating.  

In sum, there was no basis for referral of the case for 
extraschedular consideration of a TDIU rating prior to April 
1992 or for which any informal or formal claim, as well as 
any date of entitlement would predate the current effective 
date of April 16, 1992, for a 100 percent schedular rating.  


Earlier Extraschedular Rating of 100 Percent

The prior Court decision in this case, in March 2001, 
instructed the Board to consider both 38 C.F.R. § 4.16(b) and 
38 C.F.R. § 3.321(b)(1).  This latter regulation provides 
that: 

Ratings shall be based as far as practicable, 
upon the average impairments of earning capacity 
with the additional proviso that the Secretary 
shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where 
the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, 
upon field station submission, is authorized to 
approve on the basis of the criteria set forth in 
this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service-
connected disability or disabilities.  The 
governing norm in these exceptional cases is: A 
finding that the case presents such an 
exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization 
as to render impractical the application of the 
regular schedular standards. 

Also, 38 C.F.R. § 3.321(b)(3) provides that: 

The effective date of these extra-schedular 
evaluations granting or increasing benefits will 
be in accordance with Sec. 3.400(b)(1) and (2) as 
to original and reopened claims and in accordance 
with Sec. 3.400(o) in claims for increased 
benefits.

38 C.F.R. § 3.321(b)(3) (2001).  

Prior to the grant of service connection for OBS, the 
service-connected skull fracture residuals had been rated 
under the use of Diagnostic Code (DC) 5299, under 38 C.F.R. 
§ 4.27, and under 38 C.F.R. § 4.124a, DC 8045 for brain 
disease due to trauma.  

Under DC 5299, the closest analogous rating criteria were for 
skull loss under DC 5296 but in this case there was no actual 
loss of bony skull matter.  Under DC 8045, purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, were to be rated under the DCs specifically 
dealing with such disabilities, with citation of a hyphenated 
DC (e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, were to be rated 10 percent and 
no more under DC 9304.  This 10 percent rating was not to be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under DC 9304 were not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  Under DC 9304, dementia associated with 
brain trauma, a noncompensable rating was warranted when 
there was no impairment of social and industrial adaptability 
and 10 percent was warranted when such impairment was mild.  

However, prior to the August 1989 service connection for OBS 
not in effect and, thus, a rating in excess of 10 percent on 
a schedular basis could not have been assigned under DCs 8045 
or 9304 and this 10 percent rating was first granted by the 
August 1991 Board decision.  Subsequently, a March 1998 
rating action granted a 100 percent schedular rating citing 
DCs 8045-9327.  Prior to November 1996, there was no DC 9327; 
however, the rating criteria for evaluating Organic Mental 
Disorders under DC 9300 thru 9325 were the same as under DC 
9304 and a 100 percent rating was warranted when the 
impairment of intellectual functions, orientation, memory and 
judgment, and lability and shallowness of affect were of such 
extent, severity, depth, and persistence as to produce total 
social and industrial inadaptability.  

With respect to whether a 100 percent rating was assignable 
on an extraschedular basis prior to April 16, 1992, since it 
is undisputed that it was the service-connected OBS which 
would have been the basis for an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) and because service connection for 
OBS was not granted until August 1989, the factual review to 
determine whether the veteran was incapable of substantially 
gainful employment (even assuming, without conceding, that 
there was a pending TDIU claim) is limited to the period from 
the date of that grant of service connection for OBS, in 
1989, until the current effective date for the 100 percent 
schedular rating.  This is true even if the grant of service 
connection for OBS was made retroactive to May 1972 (the 
effective date conceded in the April 1990 hearing officer's 
decision and the August 1991 Board decision, neither of which 
did not address the effect of the finality of prior rating 
actions and the September 1978 Board decision denying service 
connection for a psychiatric disorder).  

As noted previously, during the pertinent time from August 
1989 and April 1992, there was only one period of VA 
hospitalization which was in October 1992 and this was only 
for treatment of nonservice-connected cardiovascular 
disability.  The March 1990 hearing testimony that the 
veteran had not been employed since 1980, was counter 
balanced by evidence that he had been employed as late as 
1984. 

Again, the February 1993 statement of a VA psychologist 
indicating that the veteran was incapable of gainful 
employment because of complications of his nonservice-
connected cardiovascular disorder affecting his service-
connected OBS is the date it is factually ascertainable that 
both a 100 percent schedular rating was warranted and that 
the veteran was incapable of substantially gainful 
employment.  

There was otherwise no persuasive evidentiary showing that 
from August 1989 to April 1992 the service-connected skull 
fracture residuals with OBS required frequent periods of 
hospitalization, caused marked interference with 
employability or otherwise created an exceptional or unusual 
disability picture rendering impractical the application of 
the regular schedular standards.  

In sum, there was no basis for referral of the case for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
from August 1989 to April 1992 and there was no informal or 
formal claim or any date of entitlement which would predate 
the current effective date of April 16, 1992, for a 100 
percent schedular rating.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5701 regarding the 
benefit-of-the-doubt doctrine").  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

The TDIU claim was rendered moot by the assignment of a 100 
percent schedular rating effective April 16, 1992.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

